                       In THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION



 In re:                                             *
                                                    *                   Case No.: 16-2272-JCO
 CHARLES K. BRELAND JR.,                            *
                                                    *                   Chapter 11
                                                    *
 Debtor.                                            *
                                                    *



          MEMORANDUM OPINION AND ORDER DENYING MOTION TO STAY

          This matter came before the Court on the Motion of the Debtor, Charles K. Breland Jr.

(”Breland”) to stay all proceedings (doc. 2006) in the above-referenced bankruptcy as well as the

related adversary proceedings (“Motion”) pursuant to 11 U.S.C. §105(a) pending a determination

of the constitutional issue currently on appeal. Responses in opposition were filed by the

Bankruptcy Administrator, Mark Zimlich (doc.2037); Equity Trust Company, Custodian fbo

David E. Hudgens IRA No. 41458, Hudgens & Associates, LLC (doc. 2060); Levada EF Five,

LLC, (doc. 2064); The United States (doc. 2068) and the Chapter 11 Trustee, A. Richard Maples.

(Doc. 2070).

          This Court previously appointed a Chapter 11 Trustee based upon Breland’s violations of

his fiduciary duties as a debtor in possession including but not limited to: fraud, dishonesty, gross

mismanagement, misconduct, self-dealing, pre-petition voidable preferences and fraudulent

transfers. (Doc. 379). On July 5, 2017, Breland appealed contending the appointment of a Trustee

in an individual Chapter 11 case violates the Thirteenth Amendment of the United States

Constitution. On appeal, the United States District for the Southern District of Alabama (”District




Case 16-02272         Doc 2124     Filed 05/24/21 Entered 05/24/21 16:24:05             Desc Main
                                   Document      Page 1 of 9
Court”) held that Breland lacked standing to raise a Thirteenth Amendment challenge. In re

Charles K. Breland, Jr., Case No.1:17-cv-00312-JB, ECF Doc.29. Breland thereafter appealed to

the 11th Circuit Court of Appeals which found he has standing and remanded the matter to the

District Court for a decision on the merits. In re Charles K. Breland, Jr., Case No.19-14321, March

10, 2021. The 11th Circuit Opinion denoted skepticism of Breland’s Thirteenth Amendment

challenge and indicated that although the Court was tempted to address the merits, it was unable

to do so because rejection of Breland’s claim would constitute a dismissal with prejudice and

thereby alter the District Court’s judgment. Id. As of the preparation of this Order, the District

Court has not yet entered an order on the remand.

       Breland previously requested a stay in 2017 (“Prior Motion to Stay”) to limit the Trustee’s

authority during the pendency of his appeal. (Doc. 569). This Court entered an Order denying

such request (“2017 Order”). (Doc. 768). The 2017 Order explained that: (1) Breland failed to

demonstrate sufficient legal or factual evidence to show a substantial likelihood of success on the

merits; (2) due to the Congressional and Constitutional safeguards in place, Breland would not be

irreparably harmed by continued administration of the Chapter 11; (3) based upon the projected

solvency of the Estate and expectation of a liquidation plan to pay creditors in full, halting the

administration pending appeal would harm adverse parties and (4) the timely and efficient

administration of the estate would best serve the public interest. (Doc. 768).

       Subsequent to the Eleventh’s Circuit’s decision on standing, Breland again seeks a stay

although now under §105(a) of the Bankruptcy Code. This Court heard arguments on Breland’s

second Motion to stay April 27, 2020. No testimony was offered by the Debtor in the course of

the hearing; however, it came to light that Breland had retained counsel in related BP Oil Spill

litigation, entered into settlements and accepted at least one payment on those litigation claims




                                                2
Case 16-02272        Doc 2124      Filed 05/24/21 Entered 05/24/21 16:24:05           Desc Main
                                   Document       Page 2 of 9
during the pendency of his appeal without disclosure to the Trustee or court approval. Further, the

Trustee indicated that estate income from an CKB Mineola, LLC which has heretofore facilitated

payment of the Debtor’s ongoing stipend, living expenses and administrative costs in the case will

soon cease. Having considered the record, pleadings and arguments of counsel this Court finds

the Debtor’s Motion is due to be and hereby is DENIED for the following reasons.

                                         JURISDICTION

       This Court has jurisdiction pursuant to Rule 8007(e), 28 U.S.C. §§ 1334 and 157, and the

District Court's Standing Order of Reference dated August 25, 2015 to consider and resolve the

pending Motion.

                                            ANALYSIS

                   The Debtor Is Not Entitled To The Equitable Relief Sought

       Section §105(a) of the Bankruptcy Code provides in pertinent part, “ [t]he court may issue

any order, process, or judgment that is necessary or appropriate to carry out the provisions of this

title. . . .” 11 U.S. C. §105(a). Such section codifies the Court’s equitable powers. In re Clark,

543 B.R. 16, 25 (Bankr. D. Idaho 2015). “[T]he cornerstone of the bankruptcy courts has always

been the doing of equity.” In re Waldron, 785 F.2d 936, 941 (11th Cir.1986). Equitable powers

are “circumscribed in a very important respect: a bankruptcy court is not to apply its equitable

powers unless the party to be benefitted has acted in a manner that is entirely consistent with basic

principles of equity jurisprudence.” In re Dodd, 276 B.R. 817, 820 (Bankr.N.D.Ohio 2001). This

is commonly referred to as the “clean hands” doctrine. In order to trigger application of the “clean

hands” doctrine, one's misconduct need not necessarily have been of such a nature as to be

punishable as a crime or to justify legal proceedings of any character; any willful act which




                                                3
Case 16-02272        Doc 2124      Filed 05/24/21 Entered 05/24/21 16:24:05             Desc Main
                                   Document       Page 3 of 9
concerns the cause of action and which rightfully can be said to transgress equitable standards is

sufficient cause to invoke the doctrine. Id.

       This Court found it necessary to appoint a Chapter 11 Trustee in 2017 due to questionable

activities of the Debtor as set forth above.(Doc. 379). Breland has not challenged the factual basis

for such appointment. Further, upon consideration of Breland’s recent transgressions in pursuing

claims, negotiating settlements and even accepting funds without disclosure to the Trustee or Court

approval, the Court finds that Breland has continued to conduct himself in a manner inconsistent

with the duties of a bankrupt debtor and basic principles of equity even in the midst of his appellate

efforts to declare the Trustee appointment unconstitutional.      Breland’s unscrupulous activities

reveal a lack of respect for the Court as well a lack of appreciation or understanding of the serious

nature of his transgressions. In light of the forgoing, application of the “clean hands” doctrine

undoubtedly prevents Breland from seeking equitable relief under §105. Nonetheless, the Court

will further analyze the factors generally considered in evaluating if a stay would otherwise be

appropriate.

           Factors To Consider In Determining If A Stay Of Proceedings Is Warranted

       As this Court has noted in its 2017 Opinion, the granting of a motion to stay pending appeal

is an “exceptional response granted only upon a showing of four factors: 1) that the movant is

likely to prevail on the merits on appeal; 2) that absent a stay the movant will suffer irreparable

damage; 3) that the adverse party will suffer no substantial harm from the issuance of the stay; and

4) that the public interest will be served by issuing the stay.” (Doc. 768 at 2-3)(citing, Garcia-Mir

v. Meese, 781 F.2d 1450, 1453 (11th Cir. 1986)). The movant, who has the burden of proof, must

show satisfactory evidence on all four criteria and the failure to satisfy one element is fatal to the

motion. Id. (citing In re Bilzerian, 264 B.R. 726, 729 (Bankr. M.D. Fla. June 28, 2001)).




                                                4
Case 16-02272        Doc 2124      Filed 05/24/21 Entered 05/24/21 16:24:05             Desc Main
                                   Document       Page 4 of 9
                      Movant has not established a likelihood of success on appeal.

       The standard for a likelihood of success on the merits is “a substantial or strong case on

appeal.” Id. (citing, In re Holman, 2017 WL 3025929, at 3 (Bankr. D. Kan. July 14, 2017)). It is

not enough that the likelihood is “better than negligible” or a mere “possibility;” it must be

substantial. Id. “If the moving party is unable to show a substantial likelihood of success on the

merits, [the court] need not consider the other requirements.” Bloedorn v. Grube, 631 F.3d 1218,

1229 (11th Cir. 2011).

       The Debtor asserts that since the Eleventh Circuit has determined that the he has suffered

an injury sufficient to establish standing, a stay of the proceedings is warranted. However, the

Debtor has still not articulated why he believes his prospect of success is strong or substantial.

The mere determination of standing is not synonymous with a substantial likelihood of success on

the merits.   When this Court previously considered the Debtor’s Initial Motion to Stay, it

recognized that although the Debtor’s income is property of the estate under applicable law, the

surplus nature of this particular case obviates the need to use the Debtor’s post-petition income to

repay creditors. This has not changed.

       Further, the language of the Eleventh Circuit’s Opinion does not support the Debtor’s

contention that he has a substantial likelihood of success. In re Charles K. Breland, Jr., Case

No.19-14321, March 10, 2021. To the contrary, a reading of the Opinion reveals the Eleventh

Circuit’s skepticism of Debtor’s constitutional arguments. Perhaps even more telling was the

Court’s explanation of its inability to “forge ahead” and address the merits of Breland’s claim

because if they were “to range beyond the jurisdictional issue here and reject Breland’s claim on

the merits, [they] would, in effect, be directing a dismissal with prejudice-and thereby altering the

district court’s judgment.” Id. at 7-8. The Debtor failed to establish that he has a likelihood of




                                                5
Case 16-02272        Doc 2124      Filed 05/24/21 Entered 05/24/21 16:24:05             Desc Main
                                   Document       Page 5 of 9
success on appeal, much less a substantial likelihood of success on appeal. Simply put, the debtor

has failed to carry his burden.

        Despite this Court’s determination that the Debtor has not demonstrated a likelihood of

success on appeal and the fact that failure to establish even one factor favoring a stay is sufficient

to warrant denial of a stay, the Court will proceed to analyze the additional factors hereinafter for

the benefit of the parties.

                     The Court is not convinced Movant will suffer irreparable harm.

        The Debtor argues that he continues to suffer a constitutional injury and a stay of these

proceedings is necessary to prevent further injury pending a merits determination. Debtor’s

counsel indicated at the hearing that he is seeking the stay to maintain the status quo and that there

be no disclosure statement, plan, sales or settlement discussions without Debtor’s consent. This

argument is not new and fails yet again.

        “An injury is ‘irreparable’ only if it cannot be undone through monetary remedies.... Mere

injuries, however substantial, in terms of money, time and energy necessarily expended in the

absence of a stay are not enough.” In re McIntyre Building Co., 2011 WL 1434691 at 6

(Bankr. M.D. Ala. April 14, 2011)(citing Cunningham v. Adams, 808 F.2d 815, 821 (11th

Cir.1987) (quoting Sampson v. Murray, 415 U.S. 61, 90, 94 S.Ct. 937, 39 L.Ed.2d 166 (1974))).

Moreover, “[t]he irreparable harm must be neither remote nor speculative, but actual and

imminent.” Id. (quoting In re Lickman, 301 B.R. at 748 (internal quotations omitted) (citation

omitted)).

        The Debtor has not put forth sufficient evidence to establish that he will suffer actual,

imminent irreparable injury if a stay is not granted. The Court has made it clear that the Trustee

owes a fiduciary duty to both the Estate and the Debtor in this instance due to the anticipated




                                                6
Case 16-02272         Doc 2124     Filed 05/24/21 Entered 05/24/21 16:24:05             Desc Main
                                   Document       Page 6 of 9
surplus nature of this case. As this Court has noted previously, staying the proceedings or requiring

the Trustee to obtain Debtor’s approval in the exercise of his duties would allow the Debtor to

usurp this Court’s authority and render the Trustee’s appointment moot. (Doc. 768 at 4).

          Further, the Congressional authority and statutory obligation of this Court to oversee the

Trustee’s management of Debtor’s estate serves to protect the Debtor’s interest in the estate

administration. This Court recognizes the importance of balancing the equities and applying

relevant law in approving or disapproving any estate transaction proposed by the Trustee and does

not take such obligation lightly. Such is evidenced by the stringent evaluation and denial of the

Trustee’s prior Motions to Compromise and Sell wherein fair consideration and weight was

afforded to the Debtor’s interest. (see docs. 903, 1727,1806).    Therefore, the Court is confident

that it has and can continue to evaluate matters coming before it to ensure the Debtor’s interest is

appropriately protected. Consequently, the Debtor has failed to prove how he will be irreparably

harmed by the Trustee’s actions given the due process safeguards afforded by the Bankruptcy Code

and United States Constitution. See e.g., 11 U.S.C. §§ 363, 1109(b); Fed. R. Bankr. P. 9014, 7004;

U.S.Const. amend. XIV, § 1; Mullane v. Central Hanover Bank & Trust, Co., 339 U.S. 306, 314

(1950).

                  Staying the Proceedings Will Likely Result In Harm to Creditors

          Prolonging this matter further would be prejudicial to Creditors. The Debtor has not shown

that adverse parties will not be substantially harmed by entry of a stay at this juncture. This Court

noted in its 2017 Order denying the Prior Motion to Stay that before the Trustee was appointed:

(1) the case had ground to a halt; (2) the Debtor as debtor-in-possession was behaving elusively

and (3) the Debtor failed to comply with the Court’s orders. (Doc. 768 ). This case has now been

pending for nearly five years during which time, substantial progress has been made on a multitude




                                                 7
Case 16-02272          Doc 2124     Filed 05/24/21 Entered 05/24/21 16:24:05            Desc Main
                                    Document       Page 7 of 9
of complex issues. Additionally, a surplus administration is now even more likely and the Court

expects that a disclosure statement and plan can be proposed in the near future to pay all creditors

in full. Moreover, the Trustee has acknowledged that estate income from the CKB Meneola LLC,

which has heretofore been used to pay the Debtor’s living expenses and stipend as well as

administrative fees and costs will soon cease. Thereafter, it is likely that such expenses will soon

start depleting other estate resources. Consequently, delaying the administration at this juncture

would prove detrimental to Creditors which have already been forestalled in their collection efforts

for years with little to no payment on their claims.

                         The public interest would be disserved by a stay.

       The 2017 Order noted that the timely and efficient administration of bankruptcy estates

serves the public interest and held that the extraordinary remedy of instituting a stay was not

warranted under the circumstances at such time. (Doc. 768 at 5). Such finding is even more

applicable at this stage in the proceeding wherein in the Court’s view, this matter has progressed

to the point where formulation and filing of a plan and disclosure statement should be possible

within in the next 90 days. Therefore, the Court concludes that a stay would interpose unnecessary

delay and disserve the public interest of ensuring the orderly administration of bankruptcy

proceedings.




                                                8
Case 16-02272        Doc 2124      Filed 05/24/21 Entered 05/24/21 16:24:05            Desc Main
                                   Document       Page 8 of 9
                                         CONCLUSION

       Based on the forgoing analysis and given that neither the law nor the facts support the relief

requested, this Court finds that the Debtor’s Motion to Stay is due to be and hereby is DENIED.

Dated: May 24, 2021




                                               9
Case 16-02272       Doc 2124      Filed 05/24/21 Entered 05/24/21 16:24:05             Desc Main
                                  Document       Page 9 of 9
